Exhibit 10.1
OFFICE LEASE
FOR
ATRIA CORPORATE CENTER
This Lease is dated as of April 2, 2009, by and between TALCOTT III ATRIA, LLC,
a Delaware limited liability company, having an office at Hartford, Connecticut
(Landlord), and ev3, INC., a Delaware corporation, having an office at Plymouth,
Minnesota (Tenant).
I. DEMISE OF PREMISES
Landlord hereby leases to Tenant and Tenant leases from Landlord the Premises
located in the Building, together with the nonexclusive right to use, in common
with Landlord and others, the following portions of the Building and Land: the
entrance foyer and lobby; the corridors and lavatories on the floor on which the
Premises are situated; the stairways, elevators, shipping and receiving areas;
and exterior sidewalks and driveways.
II. SUMMARY OF TERMS
As used in this Lease, the following terms shall have the following meanings:

A.   Premises: 1. That part of the Building outlined on the attached Plan
Showing the Premises, called Suite W500 (deemed to contain approximately 74,788
rentable square feet), on the 5th floor of the Building, including all tenant
improvements made by Landlord pursuant to the attached Work Letter.      
     2. Landlord shall, at its cost (and not subject to the Allowance, as
defined in the Work Letter), upgrade the existing ceiling to “building
standard”, including a 2’ x 2’ grid system and new building standard ceiling
tile throughout the Premises. The existing deep cell parabolic lighting in the
Premises shall be retained “as is, where is”, but such lighting will be fully
equipped by Landlord with working bulbs at the Commencement Date.      
     3. (a) Subject to existing rights under leases of space in the Building as
of the date hereof (as described at the end of this Section), and subject to
renewals of leases or extensions of terms of leases of then existing tenants of
the Additional Office Space (as hereinafter defined) which have been or may be
granted in Landlord’s sole discretion, at the date of any notice required in
this Section, if this Lease shall be in full force and effect and Tenant named
herein shall occupy at least 75 percent of the Premises and no monetary default
of which Tenant has been given notice or event of default for a non-monetary
default under this Lease exists, Landlord shall, at such time as Landlord first
submits a lease proposal (Proposal) to a specific bona fide prospective tenant
for space in the Building which includes any portion (or all) of the office
space on the 2nd, 3rd, or 4th floors of the Building, indicated as “Additional
Office Space” on the attached Plan Showing the Premises (the space delineated in
the Proposal is referred to as Offered Refusal Space), notify Tenant of the
Proposal (Landlord’s Notice). Tenant may lease all of the Offered Refusal Space
upon the terms contained in the Proposal by giving Landlord notice of exercise
(Exercise Notice) within 10 days after receipt of Landlord’s Notice. Promptly
after Tenant exercises this option (but in no event later than 30 days after
Tenant’s receipt of the form of the proposed agreement), the parties shall enter
into either a supplemental agreement to this Lease incorporating the Offered
Refusal Space as part of the Premises or, at Landlord’s option, a separate lease
agreement (which

 



--------------------------------------------------------------------------------



 



    agreement shall be in substantially the same form as this Lease in all
material respects, except as provided in the Proposal). If the tenant who is the
subject of the Proposal is not represented by a broker or other agent, Tenant
shall be responsible for any commission or fee due to any broker or other agent
employed by Tenant. Anything in this Section to the contrary notwithstanding,
this option shall terminate with regard to the Offered Refusal Space if Tenant
fails to exercise the option or enter into a supplemental agreement or separate
lease (as the case may be) in accordance with this Section, and upon such
termination, Tenant shall have no further right to lease the Offered Refusal
Space and Landlord may contract with any party with respect thereto without any
further obligation to Tenant, provided that (1) if Landlord fails to enter into
a lease with a tenant for the Offered Refusal Space within 6 months after
Landlord’s Notice and Landlord subsequently seeks to lease the Offered Refusal
Space to another prospective tenant, or (2) if the terms and conditions upon
which Landlord proposes to lease the Offered Refusal Space to any prospective
tenant are materially more favorable to such prospective tenant than those
contained in Landlord’s Notice (which shall be deemed to include a difference of
more than 5 percent of the total rental to be paid over the same term), then in
any of such events, upon the expiration of the period set forth in subsection
(1) or a material change of terms or conditions as set forth in subsection (2),
this option shall again be applicable to the Offered Refusal Space. The existing
rights to the Additional Office Space referred to above are as follows:
regarding the 2nd floor, Messerli & Kramer is an existing tenant with a right of
first refusal on the balance of the floor; regarding the 3rd floor, General
Mills is an existing tenant with a right of first refusal on the balance of the
floor, and Mosaic Company has a subordinate right of first refusal on the same
balance; regarding the 4th floor, Mosaic Company is an existing tenant on the
entire floor.                 (b) Anything to the contrary in Section II.A.3.(a)
notwithstanding, upon receipt of a Proposal, if the term for the Offered Refusal
Space (Option Space Term) is expected to commence on a date during the first
14 months of the Term of this Lease, and if Tenant desires to exercise its
option to lease the Offered Refusal Space, it may do so either on the terms
contained in the Proposal or on the terms set forth in this Section II.A.3.(b)
(the latter terms sometimes referred to as the “In Place Terms”), and shall make
such election in the Exercise Notice. If Tenant fails to make an election in the
Exercise Notice, then for purposes of Section II.A.3.(a), Tenant shall be deemed
to have elected the terms contained in the Proposal. For purposes of this
Section, if the In Place Terms are applicable, the Base Rent for the Offered
Refusal Space shall be based on the then concurrent rates in effect for the
Premises, Tenant’s Proportionate Share shall be increased based on the rentable
square footage of the Offered Refusal Space, and the expiration date for the
occupancy of the Offered Refusal Space shall be the same as the Termination Date
for the Premises. Landlord shall provide Tenant an improvement allowance (Option
Space Allowance) for improvements to be made to the Offered Refusal Space in an
amount equal to the product of (1) $35.00 per rentable square foot of the
Offered Refusal Space, multiplied by (2) a fraction, the numerator of which is
the number of full calendar months remaining in the Term of the Lease (after the
commencement date of the Offered Refusal Space) and the denominator of which is
80, and all tenant improvement work shall otherwise be completed in accordance
with the provisions of the attached Work Letter or as otherwise agreed to by
Landlord and Tenant.

 



--------------------------------------------------------------------------------



 



         4. For so long as Landlord makes certain space available to tenants of
the Building for the storage of files and office supplies (Storage Space),
Tenant may lease up to 1,900 square feet of the Storage Space not leased to
others (the configuration shall be subject to Landlord’s approval, which shall
not be unreasonably withheld) at Landlord’s then standard storage rate
(Landlord’s current rate is $12.00 per square foot per annum, which shall not be
increased for purposes of this Section prior to July 1, 2010). In all events,
the rate will be paid on a gross basis, with no additional rent payable for
expenses or taxes with respect to such space.

B.   Building: The building on the Land, having an address of 3033 Campus Drive,
Plymouth, Minnesota 55441, as shown on the attached Land and Building Plan.   C.
  Land: The real property shown on the Land and Building Plan.   D.  
Intentionally omitted.   E.   Building Manager: Cushman & Wakefield of
Minnesota, Inc., 3033 Campus Drive, Plymouth, Minnesota 55441, or such other
person as Landlord may designate.   F.   Commencement Date: November 1, 2009
(whether or not the Premises are substantially completed by that date in
accordance with the attached Work Letter). Notwithstanding the foregoing, if
Landlord does obtain appropriate governmental approvals for occupancy of the
Premises prior to November 1, 2009, and if Tenant (subject to Landlord’s prior
consent, which may be withheld in Landlord’s sole discretion) occupies any
portion of the Premises for the conduct of its business prior to November 1,
2009, the Commencement Date shall be the date Tenant takes such occupancy.
Subject to the provisions of Paragraph 3 of the Work Letter, Tenant shall have
no right of access to or occupancy of the Premises prior to November 1, 2009.

G.   Termination Date: 1. June 30, 2016, unless extended or sooner terminated as
provided in this Lease.            2. At the date of any notice required in this
Section, if this Lease shall be in full force and effect and if Tenant named
herein shall occupy at least 50 percent of the Premises and no monetary default
of which Tenant has been given notice or event of default for a non-monetary
default under this Lease exists, Tenant may extend the Term for an additional
term of 5 years. The Base Rent and all other fees and charges during the
extended Term shall be at the market rate then being offered by Landlord to
renewal tenants of like credit and for like space (including quality and square
footage) and for such an extended term, including a tenant improvement allowance
of $10.00 per rentable square foot of the Premises (Market Rate). If Tenant
desires to exercise its option to extend the Term, it must give Landlord notice
of exercise (Extension Notice) not earlier than the first day of the 18th
calendar month and not later than the last day of the 13th calendar month prior
to the Termination Date (Notice Window). Within 15 days after Landlord’s receipt
of the Extension Notice, Landlord shall deliver to Tenant a notice setting forth
the Market Rate for the extended Term (Market Rate Notice). Tenant shall approve
or disapprove the Market Rate within 15 days after Tenant’s receipt of the
Market Rate Notice (Approval Period). If Tenant approves the Market Rate within
the

 



--------------------------------------------------------------------------------



 



    Approval Period (by notice to Landlord), then promptly after Tenant approves
the Market Rate (but in no event later than 30 days after Tenant’s receipt of
the form of the proposed agreement), the parties shall execute an agreement, in
form reasonably satisfactory to both, modifying the Termination Date, the Base
Rent, the Monthly Installments of Base Rent and all other relevant matters.
Tenant’s occupancy during the extended Term shall be governed by the same
provisions of this Lease, except as otherwise provided in this Section. If
Tenant fails to deliver the Extension Notice during the Notice Window, fails to
approve the Market Rate within the Approval Period (either by notice of
disapproval or by failing to give any such notice), or fails to enter into an
agreement in accordance with this Section (except as provided in Subsection
(d) below), then this option shall be void and Tenant shall have no further
option to extend the Term; provided, however, if Tenant disapproves the Market
Rate, Tenant may avoid termination of this option by giving Landlord notice
(Appraisal Notice) within the Approval Period that Tenant elects to determine
the Market Rate by appraisal. The appraisal shall be made as follows:      
          (a) The Appraisal Notice must contain the name of the appraiser
appointed by Tenant to determine the Market Rate. Within 15 days after
Landlord’s receipt of the Appraisal Notice, Landlord shall give Tenant notice of
the name of the appraiser appointed by Landlord to determine the Market Rate.
The two appraisers so appointed shall promptly appoint a third appraiser; if
they fail to appoint such third appraiser within 15 days after they receive
notice of their joint appointment, then either Landlord or Tenant, upon notice
to the other, may request the assignment of a third appraiser by the then
President of the Minneapolis, Minnesota chapter of the Appraisal Institute. All
appraisers shall hold the MAI designation of the Appraisal Institute, have at
least 10 years experience, and be familiar with commercial office rentals in
buildings comparable to the Building in the submarket portion of Minneapolis,
Minnesota area presently referred to as the “I-394 Submarket”.      
          (b) The 3 appraisers shall jointly establish the Market Rate within
30 days after the appointment of the third appraiser and if they cannot agree,
the average of the 2 closest estimates will be accepted by the parties as the
Market Rate, unless the average of all 3 estimates equals one of the 3
estimates, in which case such average estimate shall be accepted by the parties
as the Market Rate.                 (c) Landlord and Tenant shall each pay the
fees of the appraiser appointed by it and one-half of the fees of the third
appraiser and the general expenses of the appraisal.                 (d) After
determination of the Market Rate (as approved by Tenant or by appraisal, as the
case may be), the parties shall execute an agreement, in form reasonably
satisfactory to both, modifying the Termination Date, the Base Rent, the Monthly
Installments of Base Rent and all other relevant matters (if the Market Rate has
been determined by appraisal, no delay in executing such an agreement shall
result in voiding the extension of the Term in accordance with the appraisal).
Tenant’s occupancy during the extended Term shall be governed by the same
provisions of this Lease, except as otherwise provided in this Section.      
     3. If the Term has been extended in accordance with Section II.G.2, Tenant
may extend the Term for an additional term of 5 years in accordance with the
same procedures and subject to the same conditions as provided in
Section II.G.2. Tenant shall have no further option to extend the Term.      
     4. At the date of the Short Term Extension Notice (as defined herein), if
this Lease shall be in full force and effect and no monetary default of which
Tenant has been given

 



--------------------------------------------------------------------------------



 



    notice or event of default for a non-monetary default under this Lease
exists, Tenant may extend the Term for an additional term of up to 3 months. The
Monthly Installments of Base Rent and all other fees and charges during such
extended Term shall be at the same rates in effect for the Premises for the
month prior to the Termination Date. No allowance shall be provided to Tenant
for improvements to the Premises. Tenant shall be responsible for any commission
or fee due to any broker or other agent employed by Tenant. If Tenant desires to
exercise this option to extend the Term, it must give Landlord notice of
exercise (Short Term Extension Notice), designating the number of months it
desires to extend the Term in accordance with this Section, not later than the
last day of the 10th month prior to the Termination Date (Short Term Extension
Notice Date). If Tenant delivers the Short Term Extension Notice by the Short
Term Extension Notice Date, then promptly thereafter (but in no event later than
30 days after Tenant’s receipt of the form of the proposed agreement), the
parties shall execute an agreement, in form reasonably satisfactory to both,
modifying the Termination Date and all other relevant matters. Tenant’s
occupancy during the extended Term shall be governed by the same provisions of
this Lease, except as otherwise provided in this Section, and Tenant shall have
no further option to extend the Term. If Tenant fails to deliver the Short Term
Extension Notice by the Short Term Extension Notice Date or fails to enter into
an agreement in accordance with this Section, then this option shall be void and
Tenant shall have no further option to extend the Term, except as otherwise
provided in this Section II.G.

H.   Intentionally omitted.   I.   Term: A period commencing on the Commencement
Date and expiring at midnight on the Termination Date.

J.&K. Base Rent and Monthly Installments of Base Rent:

                      Base Rent   Monthly Installments Lease Period   Per Annum
  of Base Rent
Commencement Date-2/28/10
  $ -0-     $ -0-  
3/1/10-6/30/10
    1,121,820.00       93,485.00  
7/1/10-6/30/11
    1,147,995.84       95,666.32  
7/1/11-6/30/12
    1,174,171.56       97,847.63  
7/1/12-6/30/13
    1,200,347.40       100,028.95  
7/1/13-6/30/14
    1,226,523.24       102,210.27  
7/1/14-6/30/15
    1,252,698.96       104,391.58  
7/1/15-6/30/16
    1,286,353.56       107,196.13  

    Anything in this Lease to the contrary notwithstanding, Landlord also waives
the additional rent pursuant to the attached “Expense Escalation—Expense
Contribution” due and payable by Tenant from the Commencement Date through
February 28, 2010.   L.   Tenant’s Proportionate Share: 21.33 percent (the
Building is deemed to contain approximately 350,631 rentable square feet).   M.
  Intentionally omitted.

 



--------------------------------------------------------------------------------



 



N.   Intentionally omitted.   O.   Security Deposit: $-0-.   P.   Landlord’s
Mailing Address:       One Financial Plaza, Hartford, Connecticut 06103.   Q.  
Tenant’s Mailing Address:       Prior to Commencement Date: 9600 54th Ave.
North, Plymouth, Minnesota 55442, Attention: General Counsel.       As of
Commencement Date: 9600 54th Ave. North, Plymouth, Minnesota 55442, Attention:
General Counsel, with a copy to the Premises.   R.   Normal Business Hours: The
hours from 7:00 a.m. to 6:00 p.m. Monday through Friday and 8:00 a.m. to 1:00
p.m. on Saturday, except recognized holidays.   S.   State: The State of
Minnesota.   T.   Parking Spaces: Tenant shall be entitled to the nonexclusive
use in common with Landlord and others of Tenant’s Proportionate Share of the
parking spaces in the surface lot and non-climate controlled parking facility
which is shown on the Land and Building Plan (Unreserved Spaces). Tenant shall
also be entitled to use of 15 spaces in the climate controlled executive parking
facility which is shown on the Land and Building Plan (Reserved Spaces; the
Unreserved Spaces and the Reserved Spaces are together referred to as the
Parking Spaces). Tenant’s Reserved Spaces shall be clearly marked for reserved
use, but Landlord shall have no responsibility for policing their use by others.
  U.   Parking Fee: Initially $-0- (plus tax) per Unreserved Space per month and
$125.00 (plus tax) per Reserved Space per month. Anything to the contrary in
Section 28(b) of the attached General Terms, Covenants and Conditions
notwithstanding, during the initial Term the Parking Fee shall not be changed
except for such amounts as may be charged by a governmental authority as
provided in Section 28(b).   V.   Broker: Cushman & Wakefield of Minnesota, Inc.
  W.   Permitted Use (in addition to general office purposes): Subject to the
requirements of this Section, up to 7,500 rentable square feet of the Premises
(R&D Space) may be used for research and development (R&D Work) and may include
laboratory benches, technician workstations, and certain equipment and fixtures
as hereinafter defined (FF&E). R&D Work shall include only fabrication (but not
general manufacturing) and testing of Tenant’s cardiovascular products,
including atherectomy, PTA balloon and stent products. FF&E used in the R&D
Space for R&D Work may include oxygen and argon gas supplied by portable tanks
for forming and cutting product prototypes and samples in a fully enclosed
device, sinks and water connections, and exhaust hoods. In addition, R&D Work
may include the storage and use of small volumes (not more than 10 gallons) of
electropolishing chemicals (acids and methanol). In no event shall Tenant

 



--------------------------------------------------------------------------------



 



    conduct or permit any procedures on patients at the Premises nor shall
Tenant use, dispense, store or dispose of any drugs or items on a retail basis.
Tenant shall, at Tenant’s expense, be responsible for procuring whatever
licenses or permits may be required from third persons or governmental
authorities for the Permitted Use, and Landlord makes no warranties or
representations as to the permissibility of the Permitted Use under the Laws.
Tenant shall strictly comply with all Laws and the requirements of all
governmental authorities having jurisdiction (including applicable insurance
bodies) and Landlord’s reasonable rules and regulations with regard to the
creation, use, treatment, storage, and disposal of medical or other hazardous
substances and waste, including any substance or material which is hazardous or
harmful to the health or safety of persons or the safety or integrity of the
Building (Hazardous Materials), shall limit the storage of Hazardous Materials
in the R&D Space to quantities necessary for the conduct of the Permitted Use,
shall provide adequate facilities to prevent any release of Hazardous Materials
outside the R&D Space, and shall, in no event, use the plumbing or sewage
systems of the Building for such activities. Tenant shall provide Landlord with
a current, detailed list of Hazardous Materials being used and stored in the R&D
Space from time to time, as necessary, together with copies of any statements
regarding Hazardous Materials in the R&D Space which Tenant is required to
deliver to any governmental authority. Anything in the Lease, including Section
10 of the attached General Terms, Covenants and Conditions, to the contrary
notwithstanding, Tenant shall indemnify Landlord and save it harmless from all
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees) arising out of the Permitted Use. Such indemnity shall survive
the Term.   X.   Tenant’s Representatives: Tenant’s employees, agents,
contractors, licensees and invitees.

III. ATTACHMENTS
The attachments listed below are incorporated in this Lease and are to be
construed as part hereof:

  1.   General Terms, Covenants and Conditions.     2.   Plan Showing the
Premises     3.   Land and Building Plan     4.   Rules and Regulations     5.  
Expense Escalation-Expense Contribution     6.   Work Letter     7.   Signage
Plan

 



--------------------------------------------------------------------------------



 



-8-



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
written above.

                          LANDLORD:   TENANT:     TALCOTT III ATRIA, LLC   ev3,
INC.    
 
                       
By
  /s/ Michael J. Mihalek   By   /s/ Shawn McCormick    
 
 
 
     
 
   
 
  Michael J. Mihalek       Shawn McCormick    
 
 
 
     
 
   
 
           [Print Name]                [Print Name]    
 
  Its   Senior Vice President       Its   Executive Vice President and Chief
Financial Officer    
 
                       
 
           [Print Title]                [Print Title]    



--------------------------------------------------------------------------------



 



WORK LETTER
Landlord and Tenant agree as follows:
1. (a) Landlord shall prepare the Premises (the Work) in accordance with the
Plans (hereinafter defined). Landlord shall, subject to Section 8 below, retain
and cause RSP Architects (Architect) to prepare working drawings adequate in
detail to perform the Work desired by Tenant (such working drawings are referred
to as the “Plans”, which shall also include any approved changes or
modifications made to the Plans). The Plans shall be subject to Landlord’s
approval, which shall not be unreasonably withheld. Tenant shall cooperate with
Landlord in the preparation of the Plans (including all preliminary drawings
prepared prior to the final working drawings) and shall not unreasonably
withhold its approval of the Plans or any part thereof.
     (b) Except as set forth in this Work Letter, Landlord has no other
agreement with Tenant and has no other obligation to do any other work with
respect to the Premises.
2. If Landlord further agrees to do, at Tenant’s request and upon submission by
Tenant (at Tenant’s sole cost and expense) of all necessary drawings, plans and
specifications, any other work in addition to the Work described in Section 1
hereof, such other work shall be done at Tenant’s sole cost and expense as a
Tenant’s extra. Prior to commencing any such other work requested by Tenant,
Landlord shall submit to Tenant written estimates of the cost of such other
work. If Tenant shall fail to approve said estimates within 5 days from the
receipt thereof, the same shall be deemed disapproved in all respects by Tenant
and Landlord shall not be authorized to proceed thereon. Tenant agrees to pay to
Landlord promptly upon being billed therefor, at any time and from time to time,
the cost of all such other work together with 5 percent of said cost for
Landlord’s profit and overhead. The provisions of this Paragraph 2 shall not
apply to minor modifications or change orders requested by Tenant in the
ordinary course of construction.
3. Upon the request of Tenant, Landlord shall permit Tenant and Tenant’s
Representatives to enter the Premises not more than 2 weeks prior to the
Commencement Date for the sole purpose of performing such other work as may be
required by Tenant to make the Premises ready for Tenant’s use and occupancy.
Such permission is conditioned upon Tenant and Tenant’s Representatives working
in harmony and not interfering with other tenants of the Building or with
Landlord and its agents, contractors and employees in doing Landlord’s work in
the Premises or other work in the Building. If at any time such entry shall
cause or threaten to cause disharmony or interference, Landlord shall have the
right to withdraw such permission upon 24 hours notice to Tenant. Tenant agrees
that any such entry into the Premises shall be deemed to be under all of the
provisions of the Lease except as to the covenant to pay Base Rent and
additional rent pursuant to the attached “Expense Escalation—Expense
Contribution”, and Landlord shall not be liable in any way for any injury, loss
or damage which may occur to any of Tenant’s work and installations made in the
Premises or to properties placed therein prior to the commencement of the Term,
the same being at Tenant’s sole risk.
4. Landlord shall, subject to Section 8 below, retain and cause McGough
Construction Company, Inc. (Contractor) to complete the Work, provided
Contractor shall be required to permit Egan Company (Egan) and Modern Heating
and Air Conditioning, Inc. (Modern) to submit bids as subcontractors regarding
those portions of the Work related to the HVAC systems in the Building and the
Premises (HVAC Work). Contractor shall not be required to accept any bid from
Egan or Modern that provides for a higher total cost for such services than any
other bidder for such services. Notwithstanding the foregoing, Tenant
acknowledges that Egan and Modern installed or modified the current HVAC systems

 



--------------------------------------------------------------------------------



 



in the Building and, therefore, if Contractor selects subcontractors other than
Egan and Modern for the HVAC Work, then anything in the Lease, including
Section 10 of the attached General Terms, Covenants and Conditions, to the
contrary notwithstanding, Tenant shall indemnify Landlord and save it harmless
from all claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees) arising out of the HVAC Work or any act or omission of Tenant,
the Contractor (including subcontractors) or Tenant’s Representatives in
performing the HVAC Work.
5. Tenant acknowledges that Landlord’s agreement to retain Architect and
Contractor named above was required by Tenant as a material inducement to Tenant
to enter into this Lease. In consideration thereof, Tenant waives any claim that
the Cost (as defined below) is in any way excessive or that Landlord is
responsible for any delay in the substantial completion of the Work (provided
that Tenant reserves any rights it may have to remedy a delay caused by Landlord
under Section 24 of the General Terms, Covenants and Conditions).
6. (a) Landlord shall provide Tenant an allowance (the Allowance) which shall be
applied to the cost of the Plans (including expenses incurred by Landlord in
complying with the Contracts, as they are defined below), Work (which may
include, to the extent applicable, demountable wall systems in lieu of hard
office walls), and Landlord’s construction management fee of 1 percent of the
cost of the Work (collectively, Cost), and which shall be an amount equal to
$2,626,554.56. If the Cost exceeds the Allowance, Tenant shall pay such excess
as additional rent within 20 days after demand therefor.
     (b) Anything in this Lease to the contrary notwithstanding, Tenant may
elect to use a portion of the Allowance, not to exceed $373,940.00 (Permitted
Portion of the Allowance), as reimbursement for expenses actually incurred by
Tenant for moving into the Premises and for cabling necessary to operate
Tenant’s computer networking and telephone systems in the Premises (Moving and
Cabling Costs). Landlord shall pay Tenant the Moving and Cabling Costs, up to a
maximum of the Permitted Portion of the Allowance, within 30 days after receipt
from Tenant of copies of the invoices for which payment is requested (but in no
event prior to the Commencement Date) together with: (1) Tenant’s certification
that each invoice is true and complete, that the full amount shown thereon is
due and owing to the party requesting payment, that Tenant has not received nor
shall it receive any rebate, setoff or other similar consideration from the
party to whom the payment is due, that any payment to be made to a parent,
subsidiary or affiliate of Tenant is not in excess of market value for the
services or materials rendered, and that the total amount shown on the invoices
submitted to Landlord represents the total amount due and owing Tenant under
this Section 4, (2) to the extent applicable, lien waivers for the work for
which payment is requested, and Tenant’s certification that the lien waivers
represent all such work and (3) Tenant’s certification that the work for which
payment is requested is substantially completed in a good and workmanlike
manner, subject to normal punchlist items, and has been accepted by Tenant.
7. Tenant designates Bob Straub and Lee Sparks (individually, a Tenant’s
Construction Representative), and Landlord designates Michael Mihalek,
Landlord’s Senior Vice President, and Beth Borich, Building Manager’s General
Manager (individually, a Landlord’s Construction Representative), as their
respective representatives who shall be authorized with respect to the Work to
(a) make all decisions on their behalf, (b) receive all notices under this Work
Letter, (c) give all approvals under this Work Letter, and (d) be available at
all reasonable times, as may be necessary or desirable, to discuss matters
relating to the Work or this Work Letter. Tenant and Landlord may change their
respective representatives from time to time upon notice to the other in
accordance with this Lease. No change order, approval or other decision
regarding the Plans or the Work shall be effective without the authorization of
a Tenant’s Construction Representative and a Landlord’s Construction
Representative.
8. Any contract (as the case may be, a Contract) entered into between Landlord
and McGough Construction Company, Inc. (McGough) and Landlord and RSP Architects
(RSP) shall be subject to Tenant’s prior approval,

 



--------------------------------------------------------------------------------



 



not to be unreasonably withheld or delayed, and each such Contract shall be
substantially in the form previously submitted by Tenant to Landlord for its
review. Anything in the Lease, including Section 10 of the attached General
Terms, Covenants and Conditions, to the contrary notwithstanding, Tenant shall
indemnify Landlord and save it harmless from all claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) arising out of any errors, defects, inconsistencies or other problems
arising out of the Plans, the Work, the Contracts, or any act or omission of
Tenant, Architect, Contractor or Tenant’s Representatives in preparing the Plans
or performing the Work, provided that in the case of any Losses arising due to
the act or omission of Architect or Contractor, Landlord agrees to use
commercially reasonable efforts to resolve any Losses by availing itself of any
remedies available to it under the respective Contracts with such parties before
seeking its indemnity rights against Tenant. For purposes of the preceding
sentence, “commercially reasonable efforts” shall not require that Landlord
commence or pursue any legal action to resolve any Losses. Notwithstanding the
foregoing, if such action is arguably appropriate and Landlord determines not to
do so, such determination shall not prevent Tenant from commencing or pursuing
such action and Landlord shall, upon Tenant’s request, assign Landlord’s
interest to any claim underlying such action to Tenant. In any event, to the
extent Landlord incurs any reasonable expense in resolving any Losses, Tenant
shall pay such expense within 30 days after Landlord’s demand.
9. Any requirements in the Lease or this Work Letter to retain McGough or RSP
shall be subject to review of such company’s proposals, and if both Landlord and
Tenant agree (in their individual, sole discretion), a different contractor
and/or architect may be selected by Landlord and Tenant.
10. If Landlord shall fail to make any required payment when due to RSP or
McGough (unless such failure arises due to a bona fide dispute under the
contract with such party), Tenant may, upon 10 days prior notice to Landlord,
make such payment to RSP or McGough, as the case may be, and in such event,
Tenant shall have the remedies available to it under Section 24 of the General
Terms, Covenants and Conditions.

 



--------------------------------------------------------------------------------



 



SIGNAGE PLAN
Attached

 



--------------------------------------------------------------------------------



 



GENERAL TERMS, COVENANTS AND CONDITIONS
1. Commencement of Term.
     (a) Tenant’s taking possession of the Premises shall be conclusive evidence
that the Premises were in good order, condition and repair when Tenant took
possession, except for those matters (for which Landlord is responsible as
provided in this Lease) of which Tenant gives Landlord notice within 30 days
after taking possession. Landlord shall complete or repair such matters as soon
as reasonably possible, but not later than 30 days after Landlord’s receipt of
such notice (except that if any punchlist item cannot be completed or repaired
within such 30-day period, this period shall be extended for a reasonable
additional time, provided that Landlord proceeds diligently to effect such
completion or repair). To the extent the Contractor (as defined in the Work
Letter) is required under its agreement with Landlord to repair or replace (as
necessary) any defects in the Premises after the substantial completion thereof,
Landlord shall request Contractor to make such repairs or replacements, but
Landlord shall be not be liable to Tenant for any failure of Contractor to do so
(provided that Tenant reserves any rights it may have to remedy such failure
under Section 24 below).
     (b) If the Commencement Date is prior to November 1, 2009, Landlord and
Tenant shall execute a supplemental agreement specifying the Commencement Date,
Termination Date and such other information as Landlord shall reasonably
require.
     (c) Landlord represents, to the best of the knowledge of Landlord’s
officers charged with responsibility for the day to day management of the
Building, that as of the date of this Lease: (1) the Building contains no
asbestos containing materials or hazardous materials (except those materials
customarily found in office buildings or stored, maintained and disposed of in
accordance with Laws) (such materials together sometimes referred to as
Hazardous Materials), (2) the common areas of the Building serving the Premises
satisfy the current requirements of the Americans with Disabilities Act (ADA),
(3) the Building and Premises (except for those matters attributable to Tenant’s
entry into the Premises) are otherwise substantially in compliance with all
Laws, and (4) Landlord is not aware of any work completed or contemplated that
will or would create any additional special assessments affecting the Property
(as defined in the attached “Expense Escalation—Expense Contribution”).
2. Rent.
     Tenant shall pay Monthly Installments of Base Rent in advance on the first
day of each month of the Term. Monthly Installments of Base Rent for any partial
month shall be prorated on a per diem basis. All costs and expenses which Tenant
assumes or agrees to pay and any other sum payable by Tenant pursuant to this
Lease shall be deemed additional rent (together with Base Rent referred to as
the Rent). The Rent shall be paid in lawful money of the United States of
America to the Building Manager or to such other person or at such other place
as Landlord may from time to time designate, without any prior notice or demand
therefor and, except as may otherwise be expressly set forth in this Lease,
without deduction or offset.
3. Late Payments.
     If any part of the Rent is not paid within 5 business days after it is due,
Tenant shall pay Landlord (a) an administrative fee of 5 percent of the amount
due (not to exceed $500 per occurrence), and (b) interest on the amount due from
its due date until paid at the lesser of 12 percent per annum or the maximum
rate which Landlord may lawfully charge Tenant. Notwithstanding the foregoing,
the first time during each 12-month period such nonpayment occurs, the
administrative fee and interest charge shall be waived if the delinquent payment
of Rent shall be made within 10 days of notice by Landlord of such nonpayment.
4. Use of the Premises.
     Tenant shall use the Premises only for general office purposes and the
Permitted Use and all other uses or purposes are prohibited. Tenant shall not
commit waste in the Premises and shall not store, dispose or generate any
hazardous materials (except as is customary for an office use) or permit
anything to be done in the Premises which causes injury to persons or to the
Building, impairs the economic maintenance and operation of the Building, or
interferes with or inconveniences other tenants or occupants of the Building. In
no event shall Tenant be required to continuously occupy the Premises or to
continuously operate its business at the Premises.
5. Rules and Regulations.
     Tenant shall comply with and cause Tenant’s Representatives to comply with
the attached Rules and Regulations and with such reasonable modifications and
additions as Landlord may from time to time make, provided

 



--------------------------------------------------------------------------------



 



that such modifications or additions do not materially, adversely affect
Tenant’s monetary obligations, use and occupancy of the Premises or rights under
this Lease. Landlord shall not be responsible for the violation of the Rules and
Regulations by others but Landlord shall use reasonable efforts to enforce the
Rules and Regulations uniformly and without discrimination, except when a
particular tenancy requires different enforcement in Landlord’s reasonable
discretion. To the extent changes made by Landlord to the attached Rules and
Regulations conflict with the other provisions of this Lease, the other terms
and conditions of this Lease shall control.
6. Services.
     (a) Landlord shall furnish the following services (Normal Services):
elevator service (if the Building is equipped with elevators) for use in common
with the occupants of the Building; standard janitorial and cleaning services to
the Premises and common areas of the Building; domestic water in reasonable
quantities to the common areas (and the Premises, if required by this Lease);
electricity for lighting the Premises and the operation of ordinary office
equipment, but not in excess of that usually required for general office use
during Normal Business Hours; and climate control to the Premises during Normal
Business Hours as reasonably required for the comfortable use of the Premises.
     (b) If any utilities or services are specially or exclusively supplied to
Tenant or the Premises (Special Services), Tenant shall pay the cost of the
Special Services to Landlord or the applicable utility company, as required.
Subject to scheduled system maintenance, upon reasonable prior notice from
Tenant, Landlord shall use reasonable efforts to provide climate control to the
Premises after Normal Business Hours at Tenant’s expense (in accordance with
Landlord’s usual and customary rates prevailing from time to time for such after
hours climate control), but in no event shall such request be for less than 2
hours. As of the date of this Lease, Landlord’s charge for providing climate
control after Normal Business Hours is, on a “per Tenant, per floor” basis,
$100.00 per hour.
     (c) To enable Landlord to fulfill its service obligations, Tenant shall
comply with the conditions of occupancy and connected electrical load reasonably
established by Landlord for the Building. Tenant shall not use utilities or
other services in excess of Normal Services or in a manner which exceeds or
interferes with any Building systems or Landlord’s ability to provide services
to other tenants in the Building. To avoid possible adverse effects upon the
Building’s electrical and mechanical systems, Tenant shall not, without
Landlord’s prior consent in each instance (which shall not be unreasonably
withheld), connect air conditioning equipment, computers (except personal
computers and servers), appliances (except standard residential (non-commercial)
grade appliances, such as a watercooler, coffeemakers and or a microwave oven),
heavy duty equipment or other similar electrical equipment (High Usage
Equipment) to the Building’s electrical system. Landlord may survey Tenant’s use
of services from time to time upon reasonable prior notice. Tenant shall pay
Landlord all costs arising out of any excess use or the connection of High Usage
Equipment, including the cost of all repairs and alterations to the Building’s
mechanical and electrical systems (including the installation of meters) and the
cost of the additional electricity made available to Tenant, if any. Tenant
shall pay such costs within 30 days of Landlord’s demand therefor and as
periodically billed to Tenant thereafter.
     (d) Landlord does not warrant that the services supplied by Landlord will
be free from interruption. Any interruption or discontinuance of service shall
not be deemed an eviction or disturbance of Tenant’s use or possession of the
Premises, or any part thereof, nor render Landlord liable to Tenant for damages
by abatement of Rent or otherwise, nor relieve Tenant from performance of
Tenant’s obligations under this Lease. Landlord shall, however, exercise
reasonable diligence to restore any service so interrupted. Anything to the
contrary in Section 6(d) notwithstanding, if any interruption or discontinuance
of service: (1) is primarily caused by the negligence of Landlord, its agents,
employees or contractors performing work in the Building (without material
contributory negligence of Tenant or Tenant’s Representatives), (2) continues
for more than 3 consecutive business days without being cured by Landlord (or if
not capable of cure within such 3-business day period, if Landlord fails
immediately to commence such a cure and diligently to pursue completion of such
cure during and after such 3-business period), and (3) has a material, adverse
effect on Tenant’s ability to conduct Tenant’s business in the Premises, then
the Rent shall abate equitably thereafter during the interruption or
discontinuance.
7. Repairs and Maintenance.
     Tenant shall keep the Premises in good order and condition. Tenant shall
give Landlord prompt notice of any damage to or defective condition in the
Building. Except as provided in Sections 1, 6 and 8, Tenant shall be responsible
for all repairs, replacements and alterations in and to the Premises. Landlord
shall, at Landlord’s sole cost (subject to the attached Expense
Escalation-Expense Contribution), repair, replace and maintain those other
portions of the Building which do not constitute a part of the Premises and are
not leased to others (except as provided in Section 11). Except as provided in
Section 11, Landlord’s obligation to repair, replace and maintain, at Landlord’s
sole cost (subject to the attached Expense Escalation-Expense Contribution),
shall include the structural portions of the Building (including items such as
the roof, foundation, and columns), as well as the parking and common areas, the
elevators, and the electrical,

 



--------------------------------------------------------------------------------



 



plumbing and heating, ventilating and air-conditioning systems serving the main
distribution ductwork in the Building. All repairs, replacements and maintenance
shall be performed with reasonable promptness and in a good and workmanlike
manner.
8. Alterations.
     (a) Subject to the other requirements of this Section 8, Tenant may, not
more than once within the same 12-month period and without Landlord’s consent,
make non-structural, non-mechanical alterations to the Premises which cost less
than $10,000 individually or $50,000 in the aggregate and which do not adversely
affect or require changes to the HVAC systems or other mechanical, electrical or
plumbing systems of the Building, but in each case Tenant shall provide Landlord
with prior notice of such alterations and, for those alterations requiring plans
and specifications, either “as-built” drawings upon completion of any such
alterations or Tenant’s certification that the alterations were completed
substantially in accordance with the plans and specifications which shall be
delivered to Landlord. Except as set forth in the immediately preceding
sentence, alterations to the Premises shall not be made without the prior
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed. If Tenant is permitted to make alterations, the work shall be done in
accordance with such requirements as Landlord may reasonably impose. Any review
or approval by Landlord of plans or specifications with respect to any
alteration is solely for Landlord’s benefit, and without any representation or
warranty whatsoever to Tenant with respect to the adequacy, correctness or
efficiency thereof. If required by Landlord, which requirement shall be stated
in writing to Tenant at the time that Landlord receives notice of such
alterations or, for alterations requiring Landlord’s consent, when Landlord
gives its permission to make such alterations, alterations shall be removed by
Tenant upon the termination of the Term and Tenant shall at its expense repair
any damage to the Premises or the Building caused by the removal.
     (b) Tenant shall indemnify and defend Landlord for, from and against any
and all mechanics’ and other liens and encumbrances filed by any person claiming
through or under Tenant and against all costs, expenses, losses and liabilities
(including reasonable attorneys’ fees) incurred by Landlord in connection with
any such lien or encumbrance or any action or proceeding brought thereon. Tenant
at its expense shall procure the discharge of record of all such liens and
encumbrances within 30 days after notice thereof
9. Insurance.
     (a) Tenant shall at its expense maintain property insurance on Tenant’s
property and above-standard leasehold improvements and commercial general
liability insurance in such amounts as Tenant determines in its reasonable
judgment. All such insurance shall be issued by insurers authorized to do
business in the State, shall name Landlord as an additional insured (as to
Tenant’s commercial general liability policy) or shall contain appropriate
endorsements denying Tenant’s insurers the right of subrogation against
Landlord. Tenant shall, upon request, furnish Landlord with certificates
evidencing such insurance coverages.
     (b) Landlord shall maintain property insurance and commercial general
liability insurance in such amounts as Landlord determines in its reasonable
judgment, but with regard to property insurance, in no event less than
90 percent of replacement coverage (except for catastrophic insurance, including
coverage for earthquake, windstorm, and flood). All such insurance shall be
issued by insurers authorized to do business in the State and shall permit
Landlord to waive subrogation against Tenant.
     (c) Notwithstanding the foregoing insurance requirements, Tenant may
self-insure, with notice to Landlord, for so long as Tenant’s net worth exceeds
$100,000,000. Nothing in this Section 9 shall prevent Tenant from carrying any
of the insurance required of Tenant hereunder in the form of a blanket insurance
policy or policies which cover other properties owned or operated by Tenant in
addition to the Premises.
10. Indemnification.
     Tenant shall indemnify and defend Landlord for, from and against all
claims, expenses, liabilities and losses (other than those for which liability
is waived by express provision in this Lease), including reasonable attorneys’
fees, resulting from any injury in or upon the Land or Building to property or
persons due to any negligence of Tenant or Tenant’s Representatives or resulting
from Tenant’s failure to comply with the Laws (as provided in Section 11).
Landlord shall indemnify and defend Tenant for, from and against all claims,
expenses, liabilities and losses (other than those for which liability is waived
by express provision in this Lease), including reasonable attorneys’ fees,
resulting from any injury in or upon the Land or the Building to property or
persons due to any negligence of Landlord, its agents, employees or contractors
or resulting from Landlord’s failure to comply with the Laws (as provided in
Section 11). Anything in this Lease to the contrary notwithstanding, Landlord
and Tenant each waive any claims (except claims arising under Section 11) that
either of them may have against the other for any damage or injury to property
caused by the other’s negligence, including the Premises and the Building,
arising from a peril coverable by fire or extended

 



--------------------------------------------------------------------------------



 



coverage insurance, whether or not caused by the other, or its agents, employees
or contractors. Neither party shall in any event (except as provided in
Section 13) be liable to the other for indirect or consequential damages. The
provisions of this Section shall survive the termination or expiration of this
Lease.

 



--------------------------------------------------------------------------------



 



11. Observance of Laws.
     Tenant shall at its expense comply with all laws, including the
requirements and regulations of any governmental authority having jurisdiction
(collectively, the Laws), including those which relate to: (a) the internal
partitioning, equipment operation, alteration, occupancy and use of the
Premises, including compliance with ADA within the Premises, (b) environmental
matters (including the storage, disposal or generation of Hazardous Materials
introduced in the Building by Tenant, its employees, contractors, agents or
invitees), (c) the making of any repairs, replacements or improvements to the
Premises, and (d) any business conducted in the Premises. Except as provided in
the preceding sentence, Landlord shall comply with all Laws which relate to the
Building, provided nevertheless, that except as provided in Section 14 below,
structural changes shall be the responsibility of Tenant to the extent they are
changes required by reason of a condition which has been created or caused by
Tenant, or are required by reason of a default by Tenant.
12. Surrender of the Premises.
     Tenant, on the Termination Date or earlier expiration of the Term, shall
surrender the Premises in as good condition as when Tenant took possession,
except for reasonable wear and tear, and casualty damage, and except that Tenant
shall be responsible for the removal (or shall pay Landlord for the cost of such
removal) of all cabling and wiring installed by or for Tenant at any time and
which Tenant abandons (back to the utility/mechanical closets). Any of Tenant’s
property (except money and securities) left on the Premises shall be deemed
abandoned and, at Landlord’s option, title shall pass to Landlord under this
Lease as by a bill of sale or, if Landlord elects to remove all or any part of
Tenant’s property, the cost of such removal, including repairing any damage to
the Premises or Building caused by the removal and the cost of storage and sale,
shall be paid by Tenant within 10 days of Landlord’s demand.
13. Holding Over.
     If Tenant retains possession of all or part of the Premises after the
Termination Date, Tenant’s occupancy shall be as a tenant from month-to-month,
terminable at any time by Landlord. Tenant shall pay Landlord rent for such time
as Tenant remains in possession at the monthly rate of 150 percent of the Base
Rent payable hereunder for the month immediately preceding the Termination Date
plus all other Rent required by the terms of this Lease and, in addition
thereto, shall pay Landlord for all damages (including consequential damages)
sustained by reason of Tenant’s retention of possession. The provisions of this
Section do not exclude Landlord’s rights of reentry or any other right
hereunder.
14. Damage.
     (a) If the Building, Land or Premises are damaged by fire or other casualty
and this Lease is not terminated as provided below, Landlord shall repair the
damage at its expense (except for excess costs related to above-standard
leasehold improvements installed in the Premises by or at the direction of
Tenant, which shall be at Tenant’s expense), with reasonable promptness after
notice to it of the damage; provided, however, that Landlord shall not be
required to repair or replace any of Tenant’s property or any alteration or
improvements made by Tenant. If the Premises are damaged by fire or other
casualty, then to the extent that the Premises are rendered untenantable, the
Rent shall equitably abate from the date of the damage to the date the damage is
repaired. If repairs are delayed in any way by Tenant or Tenant’s
Representatives, the damage shall be deemed repaired for purposes of this
Section on the date when they would have been repaired but for such delay.
     (b) If the Building, Land or Premises are substantially damaged by fire or
other casualty, Landlord may terminate this Lease by notice to Tenant within
90 days after the date of the damage and this Lease shall terminate upon the
30th day after such notice by which date Tenant shall vacate and surrender the
Premises to Landlord. The Rent shall be equitably prorated to the date of
termination. The Building, Land or Premises (whether or not the Premises are
damaged) shall be deemed substantially damaged if: (1) Landlord is required to
expend for repairs more than 30 percent of the replacement value of the Building
immediately prior to the damage, or (2) repair is not possible in accordance
with Landlord’s reasonable estimate within 180 days following the date of the
damage. If Landlord estimates that repair is not possible within such 180 days
but does not terminate the Lease, then within 60 days of the date of the damage
Landlord shall give Tenant notice of the date repair and restoration will be
substantially completed (Estimated Repair Date). If the Estimated Repair Date is
more than 180 days after the date of the damage and if the damage will have a
material, adverse effect on Tenant’s business in the Premises, Tenant may then
terminate this Lease by giving Landlord notice within 20 days after Tenant’s
receipt of Landlord’s notice of the Estimated Repair Date and this Lease shall
terminate as if Landlord had terminated it pursuant to this Section. If Landlord
gives Tenant notice of the Estimated Repair Date and if neither Tenant nor
Landlord terminates this Lease as provided herein, then Tenant’s right to
terminate as provided in Section 14(c) shall be deemed changed from 180 days
after the date of the damage to the Estimated Repair Date.
     (c) If this Lease has not been terminated and Landlord does not
substantially complete the repair or restoration of the Building, Land or
Premises within 180 days after the date of the casualty or by the Estimated
Repair Date, as the case may be (such period referred to as the Repair Period),
and if such failure has a material, adverse effect on Tenant’s business in the
Premises, Tenant may (provided such failure is not due to any fault of Tenant or
Tenant’s

 



--------------------------------------------------------------------------------



 



Representatives) terminate this Lease by notice to Landlord given within 20 days
after the end of the Repair Period. If the substantial completion of the repair
or restoration is delayed in any way by Tenant or Tenant’s Representatives, the
repair or restoration shall be deemed substantially completed for purposes of
this Section on the date when it would have been substantially completed but for
such delay. Termination shall be effective 30 days after such notice is given
unless Landlord shall substantially complete the repair or restoration within
the 30-day period, in which case Tenant’s notice of termination shall be deemed
withdrawn. This Section 14 is intended to provide the only remedies available to
Tenant for damage caused by casualty and, therefore, to the extent permitted by
Law, Tenant waives the provisions of any Laws which would provide alternative or
additional remedies in the event of such damage.
15. Condemnation.
     (a) If the Building, Land or Premises are taken for more than 180 days by
condemnation or under threat thereof for any public or quasi-public purpose,
this Lease shall terminate as of the date Tenant is required to vacate the
Premises by reason of the taking and the Rent shall be equitably prorated to
such date. If any part of the Building or Land is so taken, this Lease shall be
unaffected by such taking, except that (1) Landlord may terminate this Lease by
notice to Tenant within 90 days after the date of taking if (A) the cost of
restoration will exceed the award received as a result of the taking by at least
$100,000, (B) repair is not possible in accordance with Landlord’s reasonable
estimate within 180 days following the date of the taking, or (C) in Landlord’s
reasonable judgment, it will be unable to economically operate the Building in
light of Landlord’s agreements and obligations regarding the Building, and
(2) Tenant may terminate this Lease by notice to Landlord within 90 days after
the date of taking if the remaining parking, access to or area of the Premises
shall not be reasonably sufficient for Tenant to continue operation of its
business or if the portion of the Building or Land remaining after a partial
taking is inadequate for the continued operation of Tenant’s business at the
Premises, in Tenant’s reasonable business judgment. This Lease shall terminate
on the 30th day after such notice by which date Tenant shall vacate and
surrender the Premises to Landlord and the Rent shall be equitably prorated to
such date. If this Lease continues in force upon a temporary taking (180 days or
less) or a partial taking, the Base Rent, Tenant’s Proportionate Share and other
relevant items shall be equitably adjusted according to the rentable area of the
Premises and Building remaining.
     (b) In the event of any taking, all of the proceeds of any award payable by
the condemning authority shall be and remain the sole and exclusive property of
Landlord, and Tenant hereby assigns all of its right, title and interest in and
to any award to Landlord. Tenant, however, shall have the right, to the extent
that the same shall not reduce, delay or prejudice Landlord’s award, to claim
from the condemning authority, but not from Landlord, such compensation as may
be recoverable by Tenant in its own right for moving expenses, business
interruption damages, the unamortized value of Tenant’s improvements and
alterations paid for by Tenant and not subject to any allowance or otherwise
constructed by Landlord without contribution, and damage to Tenant’s fixtures,
furnishings and other personal property.
16. Assignment and Subletting.
     (a) Tenant shall not, either directly or indirectly (including transfers of
interests in Tenant), assign or encumber this Lease or any interest therein or
sublet the Premises or any part thereof without the prior consent of Landlord in
each instance, which consent shall not be unreasonably withheld; provided,
however, in no event may this Lease be assigned or the Premises sublet to any
governmental authority or agency or to any tenant or occupant of the Building
for which Landlord has space of sufficient size to meet the needs of such tenant
or occupant. The consent by Landlord to an assignment or subletting shall not be
construed to relieve Tenant from obtaining Landlord’s consent to any further
assignment or subletting.
     (b) Intentionally omitted.
     (c) If Landlord gives its consent to any assignment of this Lease or to any
sublease, Tenant shall in consideration therefor, pay to Landlord, as additional
rent: (1) in the case of an assignment, an amount equal to 50 percent of all
sums and other consideration paid to Tenant by the assignee for or by reason of
such assignment (including any sums paid for the sale, rental or use of Tenant’s
property in excess of the then market value of Tenant’s property), less the
reasonable expenses actually paid by Tenant in connection with the assignment;
and (2) in the case of a sublease, 50 percent of any rents, additional charges
or other consideration payable under the sublease to Tenant by the subtenant
(including any sums paid for the sale, rental or use of Tenant’s property in
excess of the then market value of Tenant’s property) which are in excess of the
Rent during the term of the sublease in respect of the subleased space, less the
reasonable expenses actually paid by Tenant in connection with the subletting.
The sums payable hereunder shall be paid to Landlord as and when payable by the
assignee or subtenant to Tenant, except that sums payable hereunder in excess of
the Rent shall be paid to Landlord as and when paid by the assignee or subtenant
to Tenant (which sums Tenant shall use reasonable efforts to collect).
     (d) No assignment or subletting shall affect the continuing primary
liability of Tenant (which, following an assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease.

 



--------------------------------------------------------------------------------



 



     (e) (1) Anything in Section 16 to the contrary notwithstanding, the
following matters shall not be subject to the requirements of Section 16(c) and
may occur without Landlord’s consent (as otherwise required by Section 16(a))
but with notice to Landlord, given within 10 days after such matter has occurred
together with documentation evidencing satisfaction of any applicable conditions
or requirements:
               (A) This Lease may be assigned or the Premises may be sublet to
any entity which is a parent, subsidiary or affiliate of Tenant. For the
purposes of this Section a “parent” shall mean an entity which owns, directly or
indirectly, more than 50 percent of the outstanding stock of Tenant, a
“subsidiary” shall mean an entity more than 50 percent of whose outstanding
stock shall be owned, directly or indirectly, by Tenant, and an “affiliate”
shall mean an entity more than 50 percent of whose outstanding stock shall be
owned, directly or indirectly, by Tenant’s parent.
               (B) Tenant may engage in a merger, consolidation or
reorganization upon completion of which the successor tenant hereunder shall
have a net worth reasonably adequate to assure such party’s ability to perform
the obligations of Tenant hereunder, but in no event less than $100,000,000 (or
if the surviving entity is a publicly traded company, a market capitalization of
not less than $100,000,000).
               (C) Tenant may assign Tenant’s entire interest under this Lease
to the purchaser of all or substantially all of the assets of Tenant, provided
that the purchaser has (1) a net worth reasonably adequate to assure such
party’s ability to perform the obligations of Tenant hereunder, but in no event
less than $100,000,000, (2) assumes all of the obligations of Tenant under this
Lease, and (3) such sale is not principally for the purpose of transferring
Tenant’s interest in this Lease.
          (2) If Tenant is or becomes an entity whose stock is publicly traded
on a nationally recognized exchange, this Section 16 shall not be deemed to
apply to such public trading or to an initial listing on a securities exchange
or the NASDAQ.
17. Subordination.
     This Lease and all rights of Tenant hereunder shall be, at the option and
designation of Landlord, subordinate or superior to any lease of the Building or
Land (an Underlying Lease) and to any mortgage or deed of trust (a Mortgage)
which may now or hereafter affect the Building or Land. If Landlord designates
this Lease as subordinate or superior to any Underlying Lease or Mortgage, this
Section shall be self-operative and no further agreements of subordination or
superiority shall be required but, in confirmation of such subordination or
superiority, Tenant shall promptly execute, acknowledge and deliver any
agreement that Landlord, the lessor under any Underlying Lease (Lessor) or the
holder of any Mortgage (Mortgagee) or any of their respective assigns or
successors in interest may reasonably request to evidence such subordination or
superiority. If any Lessor or Mortgagee (or any purchaser at a foreclosure sale)
succeeds to the rights of Landlord under this Lease, whether through possession
or foreclosure action or delivery of a new lease or deed (a Successor Landlord),
Tenant shall, upon request, attorn to and recognize the Successor Landlord as
Tenant’s landlord under this Lease and shall promptly execute and deliver any
agreement that the Successor Landlord may reasonably request to evidence such
attornment. If a Lessor, Mortgagee or Successor Landlord requires that an
agreement of subordination, superiority or attornment be executed by Tenant in
accordance with this Section, Landlord shall notify Tenant of such request and
Tenant shall deliver such agreement to Landlord within 20 days after its receipt
of Landlord’s request therefor. If Tenant fails to deliver such an agreement
within the 20-day period then Landlord shall notify Tenant of such failure
(Second Notice). If Tenant fails to deliver such agreement within 5 days after
Tenant’s receipt of the Second Notice then Tenant’s failure to do so shall be
deemed an Event of Default under this Lease. Anything to the contrary in this
Section 17 notwithstanding, if Landlord is unable to obtain a “non-disturbance”
agreement from a future, proposed Lessor or Mortgagee as set forth below, then
this Lease shall not be subordinated to such Lessor’s lease or such Mortgagee’s
mortgage. The non-disturbance agreement shall provide that if as a result of the
exercise of their rights they acquire Landlord’s interest in and to the
Premises, then as Successor Landlord they shall recognize the validity and
continuance of this Lease and shall not disturb Tenant’s possession of the
Premises so long as Tenant shall not be in default of this Lease beyond any
applicable cure period and such non-disturbance agreement may also contain
provisions then generally accepted by prudent institutional lenders making loans
on buildings and land comparable to the Building and Land in the metropolitan
Minneapolis-St. Paul area.
18. Estoppel Certificate.
     Tenant shall from time to time deliver to Landlord a statement in writing
certifying the status of this Lease and any options contained herein, the
performance hereunder of Landlord and Tenant and such other matters as Landlord
shall reasonably request. Landlord shall notify Tenant of such request and
Tenant shall deliver such statement to Landlord within 20 days after its receipt
of Landlord’s request therefor. If Tenant fails to deliver such a statement
within the 20-day period then Landlord shall notify Tenant of such failure
(Second Notice). If Tenant fails to deliver such statement within 5 days after
Tenant’s receipt of the Second Notice then Tenant’s failure to do so shall be
deemed an Event of Default under this Lease.

 



--------------------------------------------------------------------------------



 



19. Transfer of Landlord’s Interest.
     The term “Landlord” as used in this Lease shall be limited to mean and
include only the owners of Landlord’s interest in this Lease at the time in
question. Upon any transfer of such interest, Landlord herein named (and in case
of any subsequent transfer, the then transferor) shall thereafter be relieved of
all liability for the performance of any obligations on the part of Landlord
contained in this Lease after the effective date of such transfer provided such
obligations are assumed in writing by the transferee.
20. Quiet Enjoyment.
     Tenant, upon paying the Rent and performing all of the terms, covenants and
conditions on its part to be performed, shall peaceably and quietly enjoy the
Premises subject, nevertheless, to the terms of this Lease.
21. Rights Reserved to the Landlord.
     Except as otherwise expressly provided in this Lease, Landlord reserves the
right: (a) to name the Building, to change the name or street address of the
Building, and to install and maintain all signs (including the exterior and
interior of the Building); (b) on reasonable prior notice to Tenant, to exhibit
the Premises to any prospective purchaser or mortgagee of the Building or Land
and to others having an interest therein at any time during the Term, and to
prospective tenants during the last 12 months of the Term; (c) on reasonable
prior notice to Tenant (except during an emergency) to enter the Premises to
make necessary inspections, repairs and adjustments or otherwise to comply with
the terms of this Lease; and (d) to relocate, alter, improve, reduce or add to
the configuration of and the various facilities and improvements within the
Building and the Land, provided that the change shall not materially and
adversely interfere with or restrict Tenant’s access to or use of the Premises
or the Parking Spaces.
22. Tenant Default.
     The following shall be deemed Events of Default under this Lease:
(a) Tenant’s failure to make any payment of Rent when it is due and payable
(provided that Tenant shall be entitled to 10 days notice of nonpayment during
which Tenant may cure the default), (b) any matter defined as an Event of
Default in this Lease, and (c) Tenant’s failure to cure a default in the
performance of any other covenant or obligation of Tenant under this Lease
within a period of 30 days after notice from Landlord specifying the default (or
if the specified default is not capable of cure within the 30-day period, if
Tenant fails promptly after notice from Landlord to commence to cure the default
and diligently to pursue completion of the cure during and after the 30-day
period).
23. Remedies.
     (a) If any Event of Default occurs, Landlord may, without prejudice to
Landlord’s other rights hereunder and in addition to all other rights and
remedies which Landlord may have under the Laws:
          (1) cure such default and any reasonable costs and expenses incurred
by Landlord therefor shall be deemed additional rent payable on demand; or
          (2) with or without terminating this Lease, reenter the Premises and
take possession thereof from Tenant by proper legal proceedings. If Landlord
takes possession of the Premises and if the remedy provided in this
Section 23(a)(2) is permitted under the Laws after termination of a lease, this
Lease shall terminate, otherwise it shall remain in full force and effect.
Thereafter Landlord may recover from Tenant: (A) the worth at the time of award
of the unpaid Rent which had been earned at the time of such termination;
(B) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; (C) the worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided; and (D) any
other amount reasonably necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The “worth at the time of award” of the amounts referred to in
Subdivisions (A) and (B) is computed by allowing interest at the lesser of
12 percent per annum or the maximum rate which Landlord may lawfully charge
Tenant. The worth at the time of award of the amount referred to in Subdivision
(C) is computed by discounting such amount at the discount rate of the nearest
Federal Reserve Bank at the time of award plus one percent. Efforts by Landlord
to mitigate the damages caused by Tenant’s breach of this Lease shall not
constitute a waiver of Landlord’s right to recover damages under this or any
other Section. Nothing in this Section shall affect Landlord’s rights to
indemnification under any of the other provisions of this Lease; or
          (3) continue this Lease in full force and effect for so long as
Landlord does not exercise Landlord’s right to terminate this Lease and Landlord
may enforce all Landlord’s rights and remedies under this Lease, including the
right to recover the Rent as it becomes due. For purposes of this Section, the
following acts by Landlord shall not constitute a termination of Tenant’s right
to possession of the Premises or a termination of the Lease: acts of maintenance
or preservation or efforts to relet the Premises.
     (b) Landlord shall use reasonable efforts to mitigate its damages in the
event of Tenant’s default. If Tenant has vacated the Premises, Landlord shall be
deemed to have satisfied its obligation under this provision if it markets the

 



--------------------------------------------------------------------------------



 



Premises in the same manner as it markets other available space in the Building.
Landlord, however, shall not be required to prefer the Premises over such other
available space.
     (c) Except as provided in Section 23(a)(2), no reentry or taking possession
of the Premises by Landlord shall be construed as an election to terminate this
Lease, unless notice to such effect is given by Landlord to Tenant. If Landlord
does reenter or take possession without terminating this Lease, Landlord may, at
any time thereafter, terminate this Lease by giving notice to Tenant. All of the
remedies given to Landlord in this Lease upon any Event of Default are in
addition to all other rights or remedies to which Landlord may be entitled under
the Laws; all such remedies shall be deemed cumulative and the election of one
shall not be deemed a waiver of any other or further rights or remedies. Unless
otherwise expressly provided herein, Tenant’s obligation to pay all the Rent due
through the Termination Date shall survive any termination or expiration of this
Lease.
     (d) Landlord shall not exercise any remedies otherwise available to
Landlord under this Lease or at law or in equity without having given the
notices and allowed the cure periods expressly set forth in this Lease;
provided, however, that Landlord shall have the right to immediately seek an
injunction or specific performance in the event of any intentional breach by
Tenant that materially and adversely impairs Landlord’s ability to manage the
Building and Land or other Building tenant’s businesses in the Premises.
24. Landlord Default
     (a) If Landlord shall default in the performance of any of its service,
maintenance, repair, installation, replacement or restoration obligations under
this Lease and such default shall continue for 30 days after notice to Landlord
from Tenant specifying Landlord’s default (except that if such default cannot be
cured within such 30-day period, this period shall be extended for a reasonable
additional time, provided that Landlord commences to cure such default within
the 30-day period and proceeds diligently thereafter to effect such cure),
Tenant may (but shall not be obligated to) perform the same for the account and
at the expense of Landlord, provided that not less than 10 days before Tenant
begins such performance, Tenant shall deliver to Landlord notice of its intent
to do so, together with a description of the actions Tenant will perform and
Tenant’s good faith estimate of the cost thereof.
     (b) Tenant shall use reasonable methods at reasonable cost to complete such
performance.
     (c) If Landlord fails to commence the cure of such default within such
30-day period, Tenant may, subject to Section 24(a) above, proceed to complete
the necessary performance and Landlord shall pay the reasonable cost thereof
within 30 days of Tenant’s demand therefor, which demand shall include copies of
the invoices for which payment is requested (but in no event prior to the
completion of the performance) together with: (1) Tenant’s certification that
each invoice is true and complete, that the full amount shown thereon is due and
owing to the party requesting payment, that Tenant has not received nor shall it
receive any rebate, setoff or other similar consideration from the party to whom
the payment is due, that any payment to be made to a parent, subsidiary or
affiliate of Tenant is not in excess of market value for the services or
materials rendered, and that the total amount shown on the invoices submitted to
Landlord represents the total amount due and owing Tenant under this Section,
(2) lien waivers for all the work performed, and Tenant’s certification that the
lien waivers represent all such work and (3) Tenant’s certification that the
work is substantially completed in a good and workmanlike manner and has been
accepted by Tenant. If Landlord fails to make such payment in accordance with
this Section, Tenant may credit the Rent next coming due until such credit is
exhausted.
     (d) Anything to the contrary in this Lease notwithstanding, including
Section 10 above, Tenant shall indemnify Landlord and save it harmless from all
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees) arising out of the work or any negligent or willful act or
omission of Tenant, Tenant’s contractors or Tenant’s Representatives in
performing the work or in connection with or arising out of any material
incorrectness in the certifications required by this Section.
25. Bankruptcy.
     If Tenant files a voluntary petition pursuant to the Bankruptcy Code
(including any successor code) or takes the benefit of any insolvency act or is
dissolved, or if an involuntary petition is filed against Tenant pursuant to the
Bankruptcy Code and the petition is not dismissed within 60 days after the
filing, or if a receiver is appointed for Tenant’s business or assets and the
appointment of the receiver is not vacated within 60 days after the appointment,
or if Tenant shall make a general assignment for the benefit of creditors, then
Landlord shall have all of the rights provided in Section 23 for nonpayment of
the Rent to the extent permitted by the Laws.
26. Force Majeure.
     Landlord shall be excused for the period of any delay in the performance of
any obligation hereunder when prevented from so doing by causes beyond its
control, including labor disputes, civil commotion, hostilities, sabotage,
governmental regulations or controls, fire or other casualty, inability to
obtain any material or services, and acts of God, provided that nothing
contained in this Section shall be deemed to excuse or permit any delay in the
payment of money or any delay in the cure of any default which may reasonably be
cured by the payment of money. Tenant shall similarly be excused for delay in
the performance of any obligation hereunder, provided that nothing contained in
this Section

 



--------------------------------------------------------------------------------



 



shall be deemed to excuse or permit any delay in the payment of Rent or any
delay in the cure of any default which may reasonably be cured by the payment of
money.
27. Limitation of Liability.
     If Landlord becomes obligated to pay Tenant a money judgment arising out of
any failure by Landlord to perform any of its obligations under this Lease,
Tenant shall be limited for the satisfaction of the money judgment solely to
Landlord’s interest in the Building and Land and no other property or assets of
Landlord or the individual partners, members, directors, officers, or
shareholders of Landlord shall be subject to levy, execution or other
enforcement procedure whatsoever for the satisfaction of the money judgment.
Notwithstanding the foregoing, if Landlord sells the Building and Land to a
successor who assumes no liabilities under this Lease prior to the date of
purchase, Tenant may pursue its remedies against any net sales proceeds received
by Landlord, provided that the inclusion of a seller indemnity of pre-purchase
liabilities in an assignment and assumption agreement between Landlord
(seller) and such successor (purchaser) shall not be construed to mean that the
successor has not assumed the liabilities under this Lease prior to the date of
purchase.
28. Parking.
     (a) Landlord hereby permits Tenant the right to use the Parking Spaces.
Landlord, at its sole election, may designate the types and locations of the
Parking Spaces and Landlord shall have the right, at Landlord’s sole election,
to change the types and locations from time to time; provided, however, such
designation shall not reduce the number of Parking Spaces permitted Tenant by
this Lease, nor shall such designation unreasonably alter the proximity of the
Parking Spaces to the Premises. If Landlord institutes an automobile
identification procedure, Tenant shall cooperate with Landlord’s reasonable
requirements therefor so long as they impose no cost or material inconvenience
to Tenant or its employees.
     (b) Commencing on the Commencement Date, Tenant shall pay Landlord the
Parking Fee, if any, as additional rent, payable monthly in advance with Monthly
Installments of Base Rent. Thereafter, and throughout the Term, the Parking Fee
may be changed from time to time based on Landlord’s standard parking rates
(plus any amounts assessed or required to be paid to any governmental authority
on account of the parking of motor vehicles) for each type of parking space
provided to Tenant.
29. Arbitration.
     (a) If Landlord and Tenant cannot reach agreement upon the interpretation
of any of the following described terms or conditions of this Lease, the dispute
may be subject to arbitration as hereinafter provided. Should the parties agree
to submit the dispute to arbitration, each party shall choose an impartial
arbitrator within 30 days of a request from either party for arbitration and the
two arbitrators shall choose a third impartial arbitrator, within 15 days of the
last appointment of the first two arbitrators. The decision of the arbitrators
shall be binding upon the parties and final. If either party fails to timely
designate an arbitrator, such dispute or disagreement shall be determined by the
single arbitrator appointed. The arbitrators will have a minimum of 10 years
experience in a profession related to the subject matter of the dispute and the
then prevailing Commercial Arbitration Rules of the American Arbitration
Association shall govern the proceeding. Both parties shall continue performing
their Lease obligations pending the determination of the arbitration proceeding,
except as otherwise provided for in this Lease. The arbitrators shall have no
power to change the Lease provisions and the arbitrators shall base their
decisions upon the provisions of this Lease and, as appropriate, shall apply the
law applicable to this Lease.
     (b) The arbitrators shall submit their findings in writing, signed by each
of them, within 30 days after the last arbitration hearing. The findings of the
arbitrators shall be binding on both Landlord and Tenant and the expense of the
arbitration shall be determined in accordance with the provisions of Section
32(e) below.
     (c) In accordance with the foregoing, only the following disputes may be
subject to arbitration:
          (1) any dispute not otherwise described in subsections (2) through
(8) below and which the parties mutually agree to submit to arbitration,
          (2) any dispute concerning the obligations regarding the construction
of tenant improvements,
          (3) whether Tenant is entitled to an abatement of Rent, as provided in
this Lease,
          (4) the amount of any additional rent, other than Operating Expenses
or Real Estate Taxes,
          (5) which party must comply with Laws,
          (6) whether the services furnished by Landlord are being provided in
the manner described in this Lease,
          (7) whether Landlord’s withholding of consent is unreasonable or
unduly delayed, or

          (8) whether either party has the right to terminate this Lease as
provided in this Lease.

 



--------------------------------------------------------------------------------



 



30. Brokerage Fees.
     Tenant and Landlord each warrants and represents to the other that it has
not dealt with any other party (including a broker or other agent) in connection
with this Lease except Broker and AREA Minneapolis, LLC. Each party shall
indemnify and defend the other party for, from and against any claims, expenses,
liabilities and losses (including reasonable attorneys’ fees) resulting from any
compensation, commissions or charges claimed by or owing to any other party in
connection with this Lease by reason of any act of the indemnifying party.
Landlord shall be responsible for any commission due Broker and AREA
Minneapolis, LLC.
31. Notices.
     All notices, demands, consents, approvals, elections or other
communications permitted or required to be given hereunder (a notice or notices)
shall be in writing and shall be deemed given on the date of actual receipt by
the party to which it is directed, notwithstanding any further direction to the
attention of any individual or department; provided that if notices are required
by this Lease to be sent to the attention of any individual or department, the
notice shall be effective only if the envelope or wrapper in which it is sent is
so addressed. Notices shall be addressed as follows: (a) if to Landlord, to the
Landlord’s Mailing Address and to the Building Manager, and (b) if to Tenant, to
the Tenant’s Mailing Address. Any address or name specified above may be changed
by a notice given to the addressee by the other party in accordance with this
Section. The inability to deliver a notice because of a changed address for
which no prior notice was given or rejection or other refusal to accept any
notice shall be deemed to be the receipt of the notice as of the date of such
inability to deliver or rejection or refusal to accept.
32. Miscellaneous.
     (a) This Lease shall be deemed to have been made in and shall be construed
in accordance with the Laws of the State. This Lease has been executed in
several counterparts, all of which constitute one and the same instrument. The
captions appearing within the body of this Lease have been inserted as a matter
of convenience and for reference only and in no way define, limit or enlarge the
scope or meaning of this Lease or of any provision hereof. This Lease sets forth
all the agreements and understandings between Landlord and Tenant and there are
no agreements or understandings, either oral or written, between them other than
as are herein set forth. No amendment or change to this Lease shall be binding
upon Landlord or Tenant unless reduced to writing and signed by both of them.
     (b) As used in this Lease, any list of one or more items preceded by the
word “including” shall not be deemed limited to the stated items but shall be
deemed without limitation.
     (c) If any provision of this Lease is or becomes illegal or unenforceable
because of current or future Laws effective during the Term, the intention of
the parties hereto is that the remaining parts of this Lease shall not be
affected thereby.
     (d) The failure of either party to exercise any remedy or election shall
not be construed as a waiver for the future of such remedy or election, but the
same shall remain in full force and effect. The receipt by Landlord of full or
partial Rent with knowledge of a breach of this Lease shall not be deemed a
waiver of such breach. No payment of a lesser amount than the Rent due Landlord
shall be deemed to be other than on account of the Rent and Landlord may accept
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy provided in this Lease, notwithstanding any
endorsement or statement accompanying the payment to the contrary.
     (e) In any proceeding which Landlord or Tenant may prosecute to enforce its
rights hereunder, the unsuccessful party shall pay all costs incurred by the
prevailing party (as such parties are hereafter defined), including reasonable
attorneys’ fees. Prior to commencing any proceeding the parties shall each
submit to the other a final offer of settlement. The failure of a party (as
plaintiff) to submit a settlement offer shall be deemed a demand for all the
relief requested in its complaint and the failure of a party (as defendant) to
submit a responding settlement offer within 10 days after its receipt of a
settlement offer shall be deemed a rejection of any relief for the benefit of
the plaintiff. If the forum in which the proceeding is heard renders a judgment
at least as favorable to a party as its settlement offer, such party shall be
deemed the prevailing party for purposes of this Section.
     (f) If any proceeding is commenced between the parties to settle any
dispute, neither Landlord nor Tenant shall permit its attorneys to engage in any
dilatory conduct.
     (g) If Landlord commences any summary proceeding (or equivalent) or an
action for nonpayment of Rent, Tenant shall not interpose any non-mandatory
counterclaim of any nature or description in the proceeding or action, provided
that this prohibition shall not prevent Tenant from raising any appropriate
defense in such proceeding or action and any such underlying claim shall be
preserved for any subsequent action commenced by Tenant against Landlord. Tenant
and Landlord both waive a trial by jury of any or all issues arising in any
action or proceeding between the parties under this Lease.
     (h) All the terms and provisions of this Lease shall be binding upon and,
except as prohibited or limited by Section 16, inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.
     (i) In no event shall this Lease be recorded. If Tenant records this Lease
in violation of the terms hereof, such action shall be deemed an Event of
Default; provided, however, at the request of either party, Landlord and Tenant
shall

 



--------------------------------------------------------------------------------



 



promptly execute, acknowledge and deliver a memorandum with respect to this
Lease sufficient for recording. If a memorandum of lease is recorded, within
10 days after the Termination Date or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing, in
form and substance reasonably satisfactory to Landlord, releasing and
quitclaiming to Landlord all right, title and interest of Tenant in and to the
Premises by reason of this Lease or otherwise.
     (j) Time shall be of the essence regarding the payment of Rent and, if
Tenant is granted (by express provision of this Lease) any option to extend or
shorten the Term or expand or reduce the size of the Premises, time shall be of
the essence regarding the exercise by Tenant of any such options.
     (k) Tenant shall assume and pay to Landlord at the time of paying the Rent
any excise, sales, use, gross receipts or other taxes (other than a net income
or excess profits tax) which may be imposed on or measured by such Rent or may
be imposed on or on account of this Lease (including utilities and other
services specially or separately billed or supplied to Tenant) and which
Landlord may be required to pay or collect under any Laws now in effect or
hereafter enacted. Tenant shall also assume and pay all taxes on the value of
any leasehold improvements installed on behalf of Tenant after the date of this
Lease and in excess of Landlord’s standard improvements.
     (l) If more than one person or entity executes this Lease as Tenant, each
such person or entity shall be jointly and severally liable for observing and
performing each of the terms, covenants, conditions and provisions to be
observed or performed by Tenant.
33. Signage.
     (a) Tenant may, at Tenant’s expense (subject to the Allowance), install its
sign with the characters “ev3” and Tenant’s corporate logo (Sign) on the sign
band of the Building as shown on the attached Signage Plan (denoted as “Wall
1”). The installation of the Sign shall be subject to: (a) Tenant first
obtaining all necessary approvals from the City of Plymouth, Minnesota and of
any other governmental authorities having jurisdiction and (b) Landlord’s
supervision and prior approval of material, design and size and method of
installation. Tenant shall maintain the Sign in first class condition. Landlord
shall not unreasonably withhold any approval or consent which may be required to
facilitate the installation of the Sign in accordance with this Section,
provided such installation does not interfere with the rights of other tenants
of the Building. Tenant shall remove the Sign and restore the area of the
Building on which the Sign was installed to its condition existing prior to such
installation: (x) if Tenant fails to install or maintain the Sign in accordance
with this Section, (y) if Tenant named herein at any time occupies less than
75 percent of the Premises or Tenant assigns this Lease other than to an entity
that also acquires a license or other right to use the name “ev3”, or (z) at the
Termination Date or earlier expiration of the Term. If Tenant fails to remove
the Sign as required by this Section, Landlord shall remove the Sign, and the
cost of such removal, including the costs of restoration and storage, shall be
paid by Tenant within 10 days of Landlord’s demand. All costs related to
approval, installation, maintenance and removal of the Sign and costs of
restoration shall be at Tenant’s expense.
     (b) Landlord shall, at Tenant’s expense (subject to the Allowance), install
Tenant’s name on the monument sign outside the Building and on the directory
signs in the Building lobby and at the entrance to the Premises in accordance
with building standard signage.
34. Amenities.
     (a) The Building contains a conference room and fitness center (including
locker rooms, showers and related amenities) on the first level of the Building.
The conference room and fitness center will be available for use by tenants of
the Building, at no additional charge (except for clean-up and special services
as required in the conference room), to the extent that they continue to be
operated and maintained by Landlord. Use of the conference room shall be
coordinated by the Building Manager and both the conference room and fitness
center are subject to rules and regulations established by Landlord therefor.
     (b) The Building also contains a cafeteria on the first level of the
Building for the use by tenants of the Building. Landlord shall use commercially
reasonable efforts to retain a competent third-party vendor to operate the
cafeteria during breakfast and lunch hours on business days (Monday through
Friday only).

 



--------------------------------------------------------------------------------



 



EXPENSE ESCALATION
EXPENSE CONTRIBUTION
Escalation. The Base Rent does not include any amount reflecting taxes on the
Land, the Building and other improvements on the Land (collectively the
Property) or the cost of operations and maintenance of the Property. In order
that the Rent payable throughout the Term shall reflect any such taxes and cost,
the parties agree as follows:
1. Definitions.
     (a) Real Estate Taxes: (1) all general and special taxes, assessments
(provided that special assessments shall be treated as though paid over the
longest available statutory period if such installments may be paid without
commercially unreasonable interest), duties and levies, if any, payable
(adjusted after protest or litigation, if any) for any part of the Term,
exclusive of penalties or discounts, on the Property; (2) any service, user or
license fees or taxes, or any taxes which shall be levied on the rentals of the
Building in addition to or in lieu of any of the foregoing in whole or in part;
and (3) the reasonable expenses of contesting the amount or validity of any such
taxes, charges or assessments, such expense to be applicable to the period of
the item contested. Real Estate Taxes shall not be deemed to include (A) any
state, local, federal, personal or corporate income tax measured by the income
of Landlord, (B) any estate or inheritance taxes, (C) any franchise, gift,
registration (mortgage or conveyance), succession or transfer tax, (D) interest,
late charges and penalties on taxes resulting from Landlord’s failure to pay
taxes, (E) taxes or assessments levied against the Property which are
attributable to the expansion of the Building or Land or a correction of
construction defects in the Building (unless such improvements or facilities or
changes to the Building or Land are requested by Tenant or generally benefit all
tenants of the Building), or (F) those taxes collected by Landlord under
Section 32(k), provided, however, that if, because of any change in the taxation
of real estate, any other tax or assessment, however denominated (including any
franchise, income, profit, sales, use, occupancy, gross receipts or rental tax),
is imposed upon the Property, the owner thereof, or the occupancy, rents or
income derived therefrom, in substitution for any of the Real Estate Taxes, then
such other tax or assessment to the extent substituted shall be included in Real
Estate Taxes for purposes hereof (assuming that the Property is Landlord’s sole
asset and the income therefrom is Landlord’s sole income). Landlord shall also
exclude from Real Estate Taxes any taxes or assessments attributable to the
inventory, furniture, trade fixtures, apparatus, and other improvements,
fixtures, equipment, or personal property of other tenants or occupants of the
Property.
     (b) Operating Expenses: all expenses paid or incurred by Landlord or on
Landlord’s behalf in respect of the management, repair, operation and
maintenance of the Property, including: (1) utilities; (2) rent, casualty,
liability and fidelity insurance; (3) cleaning, snow and ice removal, and
security services; (4) landscaping; (5) the annual cost, amortized (with
interest) over the useful life thereof, of alterations and improvements to the
Property made by reason of the Laws or the requirements of insurance bodies
enacted after the date of this Lease or new or changed interpretations of Laws
or requirements existing as of the date hereof; (6) commercially competitive
management fees or, if an independent property manager is not employed by
Landlord, a sum which is not in excess of the then prevailing rates for
management fees of other comparable buildings in the area in which the Building
is located; (7) capital improvements, replacements or additions to the Property
made during the Term which Landlord reasonably projects will reduce Operating
Expenses, but only to the extent of the projected reduction for each relevant
calendar year; (8) reasonable and customary administrative expenses;
(9) intentionally omitted; and (10) all other charges properly allocable to the
repair, operation and maintenance of the Building in accordance with generally
accepted accounting principles. Operating Expenses shall not include expenses
for any capital repairs, replacements or improvements (except as provided
above); depreciation; expenses (other than Operating Expenses) for which
Landlord is reimbursed; brokerage commissions, advertising expenses and expenses
of renovating space incurred in procuring new tenants (including tenant
improvement allowances and costs incurred by Landlord in completing tenant
improvements); interest on and amortization of debts; rent, additional rent, or
any other charges payable under any ground lease or other lease superior to this
Lease; any cost or expense representing an amount paid to a related or
affiliated person or entity which is in excess of the amount which would be paid
in the absence of such relationship; income, profit, estate, use, occupancy,
gross receipt, rental,

 



--------------------------------------------------------------------------------



 



succession, inheritance, transfer, franchise, capital stock or similar taxes
imposed upon Landlord or in connection with the Land and/or the Building; Real
Estate Taxes; interest, fines, penalties or other costs to the extent due by
reason of the late payment of Taxes or other charges; any costs and professional
fees incurred by Landlord in connection with the Building and arising out of
negotiations or disputes with other tenants, prospective tenants, other
occupants of the Building or mortgagees; the costs of repair or replacement
arising out of damage due to fire or other casualty (except to the extent of any
commercially reasonable deductible); and costs and expenses, including fines,
penalties and interest, due to a violation by Landlord of any Law; costs or
expenses associated with Hazardous Materials that are considered hazardous as of
the date of this Lease (provided that the cost of removing materials determined
to be hazardous after the date of this Lease may be included provided they are
amortized over a reasonable period of not less than 7 years), except those costs
or expenses customarily incurred in the normal operations of an office building;
contributions to capital reserves; expenses for the replacement of any item
otherwise includable in Operating Expenses to the extent covered under warranty;
expenses for any item or service which Tenant pays directly to a third party or
separately reimburses Landlord (but nevertheless subject to Section 1(c) below);
the cost of any work or services performed for any tenant of the Building
(including Tenant), whether at the expense of Landlord or Landlord’s affiliates
or such tenant, to the extent that such work or services is materially in excess
of the work or services which Landlord or Landlord’s affiliates furnish or are
required to furnish Tenant under this Lease or otherwise; costs of sculptures,
paintings, and other objects of art; compensation paid to persons for operating
commercial concessions of, or under license from, Landlord at the Building; the
cost (including attorneys’ fees and disbursements) of any judgment, settlement
or arbitration award resulting from any tort liability of Landlord; the cost of
installing, operating and maintaining any specialty service such as an
observatory, broadcasting facility, private luncheon, athletic or recreational
club; lease payments for rented equipment, the cost of which would constitute a
capital expenditure which is not includable as an Operating Expense if such
equipment were purchased; any accrued and unfunded pension or other benefits of
any personnel; any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord or any affiliate of Landlord; costs
associated with the operation of the business of the legal entity that
constitutes Landlord, as the same are separate and apart from the costs of the
operation, maintenance, repair and tenant services of the Building, including,
without limitation, the legal entity formation, internal accounting and internal
legal matters; the cost of any additions to the size of the Building; bad debt
or rent loss reserves; charitable contributions, the cost of off-site personnel
and any on-site personnel above the level of building manager or superintendent,
and any overtime utility charges for utilities provided for the benefit of other
tenants.
     (c) If during any calendar year the Building is not fully occupied or if
any tenant of the Building (other than Tenant) furnishes to itself any services
which would otherwise have been furnished by Landlord, Operating Expenses shall
be adjusted at the expiration of each calendar year as if the Building were
95 percent occupied during the entire year and as if Landlord had furnished such
services. “Fully occupied” shall be defined as occupancy of 95 percent or more
of the rentable area of the Building.
2. Total Expenses.
     Tenant shall pay Landlord an amount equal to Tenant’s Proportionate Share
of the sum of the Real Estate Taxes and the Operating Expenses for each calendar
year during the Term (the sum is referred to as the Total Expenses). Tenant’s
Proportionate Share of the Total Expenses shall be prorated as necessary for the
first and last calendar years of the Term if the Commencement Date or
Termination Date are other than the first or last day of the year, respectively.
3. Current Payments and Adjustment.
     (a) In order to provide for current payments on account of Total Expenses
Tenant shall pay as additional rent, together with Monthly Installments of Base
Rent, an amount equal to Tenant’s Proportionate Share of the Total Expenses due
for the ensuing 12 months (as reasonably estimated by Landlord from time to
time) in 12 equal monthly installments commencing on the first day of the month
following the month in which Landlord notifies Tenant of the amount.
     (b) On or before April 1 of each calendar year (or as soon thereafter as is
practical), Landlord shall deliver to Tenant a statement (certified by an
officer of Landlord) of Tenant’s Proportionate Share of the Total Expenses for
the preceding calendar year. If Tenant’s Proportionate Share of the actual Total
Expenses for the previous calendar year exceeds the aggregate of the estimated
monthly payments made by Tenant for that year, Tenant shall within 30 days of
receipt of the statement, pay Landlord such excess as additional rent. If the
aggregate exceeds Tenant’s Proportionate

 



--------------------------------------------------------------------------------



 



Share of the actual Total Expenses, then Landlord shall credit against Tenant’s
next ensuing monthly installment or installments of the Rent an amount equal to
the difference until the credit is exhausted.
4. Termination.
     (a) Landlord may at any time after the end of the Term give Tenant notice
of Landlord’s reasonable estimate of Tenant’s Proportionate Share of the Total
Expenses for the calendar year in which the Term ends. Tenant shall within
30 days after receipt of such notice pay Landlord the amount specified.
Adjustments shall thereafter be made in accordance with this Section.
     (b) If a credit is due from Landlord at the end of the Term or at the time
of adjustment, Tenant shall be entitled to receive the amount of the credit in
the form of payment from Landlord within 30 days after the amount of the credit
is determined, provided that Landlord may, in lieu of such payment, apply the
credit against any Rent which is due but not paid on that date. No interest or
penalties shall accrue on any amounts which Landlord is obliged to credit or pay
to Tenant by reason of this Rider, provided that if such payment is not paid
when it is due, Landlord shall pay Tenant interest on the amount due from its
due date until paid at the lesser of 12 percent per annum or the maximum rate
which Tenant may lawfully charge Landlord.
5. Statements.
     Each statement given by Landlord pursuant to this Rider shall be conclusive
and binding upon Tenant unless within 12 months after receipt of the statement
Tenant shall notify Landlord that it disputes the correctness of the statement,
specifying the particular respects in which it is claimed to be incorrect.
Pending resolution of the dispute, Tenant shall pay additional Rent in
accordance with the statement but such payment shall be without prejudice to
Tenant’s position. If the dispute is determined in Tenant’s favor, Landlord
shall within 30 days credit or pay to Tenant the amount of Tenant’s overpayment
of additional Rent resulting from compliance with Landlord’s statement. If
resolution of the dispute indicates that Tenant underpaid, Tenant shall within
30 days pay Landlord the amount of such underpayment (no interest shall be due
thereon, provided Tenant paid all additional Rent due in accordance with this
Rider). Landlord shall grant Tenant reasonable access to Landlord’s books and
records for the purpose of verifying the Total Expenses. Upon Landlord’s receipt
of Tenant’s notice disputing the correctness of a statement, Landlord and Tenant
shall select a nationally recognized, independent public accounting firm
experienced in auditing operating expenses, mutually agreed upon by both
parties, to verify Landlord’s statement. If the resolution of the dispute
indicates that Landlord overstated Total Expenses by 4 percent or more, then the
cost of the verification by the accounting firm shall be at Landlord’s expense.
If the resolution of the dispute indicates that Landlord overstated Total
Expenses by less than 4 percent, then the cost of the verification by the
accounting firm shall be at Tenant’s expense.

 



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS
     1. The sidewalks, entrances, passages, courts or stairways of the Building
shall not be obstructed or used for any purpose other than ingress and egress to
and from the tenant’s premises.
     2. Nothing shall be attached to the outside walls or windows of the
Building. No curtains, blinds, shades, or screens shall be used in connection
with any exterior window or door of the tenant’s premises, except as Landlord
designates as Building standard.
     3. No sign, advertisement, object, notice or other lettering shall be
exhibited, inscribed, painted or affixed on any part of the outside, or inside
if visible from the outside, of the tenant’s premises or the Building without
the prior consent of Landlord.
     4. The restrooms and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed. Except for janitorial
and office supplies used by Tenant in the ordinary course of business in the
Premises and used, stored and disposed of in accordance with all Laws, no tenant
shall bring or keep any inflammable, combustible, explosive or hazardous fluid,
material, chemical or substance in or about the tenant’s premises without
Landlord’s prior consent.
     5. Except for customary and usual office decorative purposes consistent
with a first-class office facility, no tenant shall mark, paint, nail, tape or
drill into any part of the Building except the premises. No tenant shall install
any resilient tile or similar floor covering in the tenant’s premises except in
a manner approved by Landlord.
     6. No bicycles, vehicles or animals of any kind shall be brought into the
tenant’s premises (except as may be required by handicapped persons). No cooking
shall be done or permitted in the Building by any tenant without the approval of
Landlord, except as is customary for general office purposes (such as the use of
microwave ovens and coffee machines). No tenant shall cause any unusual or
objectionable odors to emanate from the tenant’s premises.
     7. No tenant shall create, or permit to be created, any nuisance, or
interfere with other tenants or occupants of the Building or neighboring
buildings or premises.
     8. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant shall, upon the termination of its tenancy, deliver to
Landlord all keys of stores, offices and restrooms obtained by such tenant.
     9. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s reasonable opinion, depicts the Building (by name, word,
photograph, sketch or the like) in an unfavorable manner.
     10. If the tenant’s premises become infested with vermin, such tenant, at
its sole cost and expense, shall cause its premises to be exterminated, from
time to time, to the satisfaction of Landlord, and shall employ such
exterminators therefor as shall be approved by Landlord.
     11. No premises shall be used, or permitted to be used for lodging or
sleeping, or for any illegal purpose.
     12. The requirements of tenants will be attended to only upon application
at the office of the Building Manager. Building employees shall not be required
to perform any work outside of their regular duties, unless under specific
instructions from the office of Building Manager.
     13. Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall cooperate in seeking their prevention.

 



--------------------------------------------------------------------------------



 



     14. In the delivery or receipt of merchandise, freight or other matter,
only hand trucks or other means of conveyance equipped with rubber tires, rubber
side guards and such other safeguards as Landlord may require shall be used.
     15. With respect to work being performed by a tenant in its premises with
the approval of Landlord, the tenant shall refer all contractors, contractors’
representatives and installation technicians to the Building Manager for its
supervision, approval and control prior to the performance of any work or
services. This provision shall apply to all work performed in the Building
including installation of telephones, electrical devices and attachments.
     16. Each tenant and all of Tenant’s Representatives shall observe and
comply with the driving and parking signs and markers on the Land and Landlord
shall not be responsible for any damage to any vehicle towed because of
noncompliance with parking regulations.
     17. No radio or television antenna, loudspeaker, music system or other
device shall be installed on the roof or exterior walls of the Building or on
common walls with adjacent tenants.
     18. No material shall be placed in the trash boxes or receptacles in the
Building unless such material may be disposed of in the ordinary and customary
manner of removing and disposing of trash and garbage and will not result in a
violation of any Laws governing such disposal. All garbage and refuse disposal
shall be made only through entryways provided for such purposes and at such
times as Landlord shall designate.
     19. If the Building is equipped with elevators, at least one elevator shall
remain in service at all times. Landlord may designate a specific elevator for
use as a service elevator.
     20. Intentionally omitted.
     21. If Tenant requires climate control at any time after Normal Business
Hours, Landlord shall use reasonable efforts to furnish such service upon
reasonable notice from Tenant, and Tenant shall pay Landlord’s charges therefor
on demand (subject to the Lease).
     22. No vending machines of any kind shall be installed in the tenant’s
premises, except by Landlord upon the tenant’s request. Only Landlord may
install vending machines in the Building and Landlord shall receive all of the
revenue derived therefrom; provided, however, upon notice to Landlord, Tenant
may install coffee, soft drink, sandwich and snack vending machines in the
Premises primarily for the use and benefit of Tenant’s employees, and Tenant may
receive all of the revenue derived therefrom.
     23. Smoking is prohibited within the Building (including all tenant
premises, entrances, restrooms, hallways, elevators, stairwells and conference
rooms) and outside the Building around all Building entrances. Smoking is
permitted only in designated areas on the Land.

 